 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AJAY KRISHNAMURTHY (CABN 305533)
   LINA Y. PENG (NYBN 5150032)
 5 KEVIN J. BARRY (CABN 229748)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7050
 8        FAX: (415) 436-7234
          Ajay.krishnamurthy@usdoj.gov
 9
   Attorneys for United States of America
10
                                   UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                          ) CASE NO. 17-CR-533-EMC
                                                        )
15             Plaintiff,                               ) APPLICATION TO MAINTAIN DOCUMENTS EX
                                                        ) PARTE AND UNDER SEAL
16       v.                                             )
                                                        )
17   JONATHAN JOSEPH NELSON et al.,                     )
                                                        )
18             Defendants.                              )
                                                        )
19

20             Pursuant to Federal Rule of Criminal Procedure 16(d) and Criminal Local Rule 47-3, the
21 Government applies for an order permitting the United States to file redacted portions of its Motion for

22 Reconsideration (ECF No. 1449)1 and Exhibits 1 – 12 to its Motion for Reconsideration ex parte and

23 under seal.

24             Federal Rule of Criminal Procedure 16(d)(1) permits a party to seek appropriate relief “by a
25 written statement that the court will inspect ex parte.” See also United States v. Sedaghaty, 728 F.3d

26 885, 908–09 (9th Cir. 2013) (Federal Rule of Criminal Procedure 16(d)(1) “explicitly provide[s] for ex

27
               1
28                     The portions to be maintained ex parte and under seal have been redacted in the public
     filing.
                                                           1
     17-CR-533 –APPLICATION TO LODGE DOCUMENTS EX PARTE AND UNDER SEAL
 1 parte filings and do[es] not require that detailed notice of the content of the filing be provided.”).

 2          Here, good cause exists to maintain the United States’ submission ex parte and under seal. The

 3 documents submitted to the Court for in camera inspection have the potential to identify witnesses who

 4 have provided information in a racketeering prosecution in which the defendants are accused of murder,

 5 witness intimidation, sexual assault, robbery, and other violent acts. As the documents themselves

 6 demonstrates, witnesses who cooperate with law enforcement are at risk for intimidation, harassment, or

 7 violence. Rule 16(d)(1) authorizes ex parte submissions for precisely this purpose: “that is, to determine

 8 that production of certain witness discovery should be deferred in this case.” United States v. Gomez,

 9 No. CR1300282PJHDMR, 2014 WL 231984, at *4 (N.D. Cal. Jan. 21, 2014). Moreover, even if the

10 Court denies the United States’ motion for reconsideration and orders these documents produced

11 immediately, they will be produced with appropriate redactions and under the Attorneys’ Eyes Only

12 Protective Order.

13          For these reasons, the United States respectfully requests that it be permitted to file portions of

14 its Motion for Reconsideration (ECF No. 1449) and Exhibits 1 – 12 to its Motion for Reconsideration ex

15 parte and under seal.

16

17 DATED: February 1, 2020                                        Respectfully submitted,

18                                                                DAVID L. ANDERSON
                                                                  United States Attorney
19

20
                                                                  _/s Ajay Krishnamurthy____
21                                                                AJAY KRISHNAMURTHY
                                                                  KEVIN J. BARRY
22                                                                LINA Y. PENG
                                                                  Assistant United States Attorneys
23

24

25

26

27

28

                                                          2
     17-CR-533 –APPLICATION TO LODGE DOCUMENTS EX PARTE AND UNDER SEAL
 1                                         [PROPOSED] ORDER

 2         Pursuant to Federal Rule of Criminal Procedure 16(d)(1), the Court ORDERS that the redacted

 3 portions of the United States’ Motion for Reconsideration (ECF No. 1449) and Exhibits 1 – 12 to its

 4 Motion for Reconsideration be maintained ex parte and under seal.

 5
          February 2, 2021
 6 DATED: _____________                                _____________________________________
                                                       HON. EDWARD M. CHEN
 7                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
     17-CR-533 –APPLICATION TO LODGE DOCUMENTS EX PARTE AND UNDER SEAL
